Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 4 and 6-14 are pending in this application.
Response to Remarks
Claims 1, 7 and 8 under Claim Objections and Claims 1, 3, 4 and 6-8 under 35 U.S.C 112(b):
	Applicants’ related remarks on pages 7 and 8 regarding claim objections and 112 rejection:

    PNG
    media_image1.png
    71
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    123
    673
    media_image2.png
    Greyscale

The examiner respectfully acknowledges the remarks presented by the Applicant in regards to the amended limitations. Based on these amendments, the claim objection and 112b rejection submitted in Non-Final Action 2/17/2022 is hereby withdrawn. 
Rejection of claims 1, 3, 4 and 6-8 under 35 U.S.C 103:
	Applicants’ related remarks on pages 10 and 11, especially on page 11 regarding claims 1, 7 and 8:

    PNG
    media_image3.png
    84
    638
    media_image3.png
    Greyscale

The examiner respectfully acknowledges the remarks presented by the Applicant in regards to the amended limitations within independent claim 1, 7 and 8, not taught by prior arts Furusawa in view of Kimura in further view of Yoshida, but based on the amendments made to these claims, these remarks/arguments are considered moot under new grounds of rejection as these amended limitations are now taught by prior arts Furusawa et al. (US 2017/0055052) in view of Gao (WO 2015/184604) (please see translated copy for relevant paragraphs) in further view of Rafel et al. (US 2009/0263132). Further details on rejection of the claims is presented below. Furthermore, regarding dependent claims 3, 4, 6 (dependent on claim 1) and new claims 9-11 (dependent on claim 7) and new claims 12-14 (dependent on claim 8), since the applicants’ remarks address the limitations within claims 1, 7 and 8, these remarks are also addressed based on the remarks presented within claims 1, 7 and 8 above. 
The examiner would further like to thank the applicant for providing the specific names of the execution/instruction units in page 9 of the remarks. Since the claims currently don’t state explicitly what these units are, if the Applicant would like the Examiner to explicitly use the interpretation of the names provided in Fig. 2, the applicant is hereby requested to incorporate such names into the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2017/0055052) in view of Gao (WO 2015/184604) (please see translated copy for relevant paragraphs) in further view of Rafel et al. (US 2009/0263132).
Regarding claim 1, Furusawa teaches a communication apparatus (Fig. 5) comprising: an execution unit configured to execute an execution operation, the execution operation being at least either switching of a path of a signal or transmission of the signal on the path (Fig. 5, execution unit ONU1; paragraph [0118]); and an instruction unit provided independently from the execution unit (Fig. 5, instructing unit including OLT controller+OSU1+OSU2 is independent from execution unit ONU1; see Fig. 6, OLT 2), wherein the instruction unit includes a first interface configured to send a command to the execution unit at a time (paragraph [0116], OSU1 transmits from the downstream control transmitter 202 [5] a wavelength switching control message…), and the execution unit includes a second interface configured to receive the command (Fig. 5, ONU1 receives the switching request at a second interface), and executes at least one of the switching of the path of the signal (paragraph [0118], …and also instructs the wavelength switching controller to switch…), start of the transmission of the signal, or suspension of the transmission of the signal according to the command at least either immediately, or after a configured time period or a predetermined time period elapses (Fig. 5, switching operation takes places after step [6] i.e. a configured time period), wherein the execution unit sends to the instruction unit a response to the command before execution of the execution operation (Fig. 5, response [6] is transmitted before “wavelength switching in progress”, paragraph [0018], the ONU1 transmits [6] a wavelength switching response message to OSU1), wherein the instruction unit performs actions after receiving the response to the command and after a period elapses from sending of the response to the command by the execution unit (Fig. 5, instruction unit performs steps [8], [9] and [10] after a period elapses from receiving the response [6]) and a time period between the sending of the response to the command and executing of the execution operation by the execution unit (Fig. 5, time period between [6] and “wavelength switching in progress”).

    PNG
    media_image4.png
    360
    437
    media_image4.png
    Greyscale

Although Furusawa teaches the instruction unit sending a command to the execution unit and also teaches performing further action after receiving response [6] and that there is a time period between the sending of the response to the command and executing of the execution operation by the execution unit, Furusawa doesn’t teach the instruction unit sending another command at a different time, the execution unit receiving the another command and executes at least one of start of the transmission of the signal or suspension of the transmission of the signal according to the another command at least either immediately, or after a configured time period or a predetermined time period elapses, wherein the instruction unit sends the another command to the execution unit after a time period of executing of the execution operation by the execution unit and the another command corresponds to the start of the transmission of the signal. 
Gao also teaches an instruction unit (Fig. 3, instruction unit OLT) sending a command  and another command at different times (Fig. 3, a command s303 is sent at a different time than another command s305), the execution unit (Fig. 3, executing unit ONU) receiving the another command and executes at least one of start of the transmission of the signal or suspension of the transmission of the signal according to the another command, the another command corresponds to the start of the transmission of the signal (Fig. 3, another command s305 corresponds to start of the transmission of the signal; Page 12, paragraph 2, Step S305: The OLT sends…the uplink time slot grant to the ONU; paragraph 10, Step S307: After completing the wavelength adjustment, the ONU…the uplink data to the OLT in the time slot authorized by the OLT) at least either immediately, or after a configured time period or a predetermined time period elapses (Fig. 3, time period between s305 and s307 i.e. a configured time period); wherein the instruction unit sends the another command to the execution unit after a time period of executing of the execution operation by the execution unit (Fig. 3, another command s305 is sent after time period of execution of the switching in step s304). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the instruction unit and execution unit as taught by Furusawa and incorporate sending by the instruction unit the another command after a time period of the execution operation as taught by Gao thereby reducing the wavelength business interruption time when switching (Gao: page 9, paragraph 2).
Although Furusawa teaches a time period between the sending of the response to the command and executing of the execution operation by the execution unit (Fig. 5, time period between step 6 and “wavelength switching in progress”) and also teaches performing actions after a period elapses from sending of the response to the command by the execution unit, and Gao teaches sending the another command after a time period of executing the execution operation by the execution unit (Liu: Fig. 3, another command s305 is sent after time period of execution operation s304), Furusawa in view of Gao does not teach wherein the period is a delay period and sending the another command after the delay period which is set in consideration of a propagation latency between the execution unit and the instruction unit.
Rafel teaches sending by the instruction unit (Fig. 6a, instruction unit OLT) another command (Fig. 6a shown below shows the OLT sending command after receiving a response from the ONU) to the execution unit (Fig. 6a, execution unit ONU) 

    PNG
    media_image5.png
    448
    389
    media_image5.png
    Greyscale

after receiving a response and after a delay period (Fig. 6a, another command is sent after delay period Ranging delay) which is set in consideration of a propagation latency between the execution unit and the instruction unit (paragraph [0054], lines 1-3, The ranging delay indicated in FIG. 6a is chosen in dependence of the round trip time to the furthest ONU…).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the functionality of the instruction unit as taught by Furusawa in view of Gao and incorporate the sending the another command after a delay period which is set in consideration of a propagation latency between the execution unit and the instruction unit as taught by Rafel in order to timely send commands so that the execution unit can receive its commands without any interference.
Regarding claim 7, Furusawa teaches a communication method (Fig. 5)  executed by a communication apparatus including an execution unit configured to execute an execution operation that is at least either switching of a path of a signal or transmission of the signal on the path (Fig. 5, execution unit ONU1; paragraph [0118]) and an instruction unit provided independently from the execution unit (Fig. 5, instructing unit including OLT controller+OSU1+OSU2 is independent from execution unit ONU1; see Fig. 6, OLT 2), the communication method comprising: sending by the instruction unit a command to the execution unit (paragraph [0116], OSU1 transmits from the downstream control transmitter 202 a wavelength switching control message…), receiving, by the execution unit, the command (Fig. 5, ONU1 receives the switching request at a second interface), and executing at least one of the switching of the path of the signal (paragraph [0118], …and also instructs the wavelength switching controller to switch…), start of the transmission of the signal, or suspension of the transmission of the signal according to the command at least either immediately, or after a configured time period or a predetermined time period elapses (Fig. 5, switching operation takes places after step [6] i.e. a configured time period), sending by the execution unit a response to the command before execution of the execution operation (Fig. 5, response [6] is transmitted before “wavelength switching in progress”, paragraph [0018], the ONU1 transmits [6] a wavelength switching response message to OSU1), performing by the instruction unit actions after receiving the response to the command and after a period elapses from sending of the response to the command by the execution unit (Fig. 5, instruction unit performs steps [8], [9] and [10] after a period elapses from receiving the response [6]) and a time period between the sending of the response to the command and executing of the execution operation by the execution unit (Fig. 5, time period between [6] and “wavelength switching in progress”).
Although Furusawa teaches the instruction unit sending a command to the execution unit and also teaches performing further action after receiving response [6] and that there is a time period between the sending of the response to the command and executing of the execution operation by the execution unit, Furusawa doesn’t teach the instruction unit sending another command to the execution unit after a time period of executing of the execution operation by the execution unit and the another command corresponds to the start of the transmission of the signal. 
Gao also teaches an instruction unit (Fig. 3, instruction unit OLT) sending a command  and another command at different times (Fig. 3, a command s303 is sent at a different time than another command s305); wherein the instruction unit sends the another command to the execution unit after a time period of executing of the execution operation by the execution unit (Fig. 3, another command s305 is sent after time period of execution of the switching in step s304) and the another command corresponds to the start of the transmission of the signal (Fig. 3, another command s305 corresponds to start of the transmission of the signal; Page 12, paragraph 2, Step S305: The OLT sends…the uplink time slot grant to the ONU; paragraph 10, Step S307: After completing the wavelength adjustment, the ONU…the uplink data to the OLT in the time slot authorized by the OLT)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the instruction unit and execution unit as taught by Furusawa and incorporate sending by the instruction unit the another command after a time period of the execution operation taught by Gao thereby reducing the wavelength business interruption time when switching (Gao: page 9, paragraph 2).
Although Furusawa teaches a time period between the sending of the response to the command and executing of the execution operation by the execution unit (Fig. 5, time period between step 6 and “wavelength switching in progress”) and also teaches performing actions after a period elapses from sending of the response to the command by the execution unit, and Gao teaches sending the another command after a time period of executing the execution operation by the execution unit (Liu: Fig. 3, another command s305 is sent after time period of execution operation s304), Furusawa in view of Gao does not teach wherein the period is a delay period and sending the another command after the delay period which is set in consideration of a propagation latency between the execution unit and the instruction unit.
Rafel teaches sending by the instruction unit (Fig. 6a, instruction unit OLT) another command (Fig. 6a shown below shows the OLT sending command after receiving a response from the ONU) to the execution unit (Fig. 6a, execution unit ONU) 

    PNG
    media_image5.png
    448
    389
    media_image5.png
    Greyscale

after receiving a response and after a delay period (Fig. 6a, another command is sent after delay period Ranging delay) which is set in consideration of a propagation latency between the execution unit and the instruction unit (paragraph [0054], lines 1-3, The ranging delay indicated in FIG. 6a is chosen in dependence of the round trip time to the furthest ONU…).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the functionality of the instruction unit as taught by Furusawa in view of Gao and incorporate the sending the another command after a delay period which is set in consideration of a propagation latency between the execution unit and the instruction unit as taught by Rafel in order to timely send commands so that the execution unit can receive its commands without any interference.
 Regarding claim 8, Furusawa teaches a non-transitory computer readable medium including instructions executable by one or more processors so as to perform the steps of: sending by an instruction unit residing in a communication device (Fig. 5, instructing unit including OLT controller+OSU1+OSU2; see Fig. 6, OLT 2), a command (paragraph [0116], OSU1 transmits from the downstream control transmitter 202 [5] a wavelength switching control message…) to an execution unit  provided independently from the execution unit (Fig. 5, instructing unit including OLT controller+OSU1+OSU2 is independent from execution unit ONU1; see Fig. 6, OLT 2) where the execution unit resides in the communication device (paragraph [0110], Each of the optical transceivers 132 of the OLT 100 is connected, via the optical splitter 400, to each of the variable-wavelength optical transceivers 314 of the ONU 300; Fig. 4 shows all the units are within system 10) and is configured to execute an operation that is at least either switching of a path of a signal (paragraph [0118], …and also instructs the wavelength switching controller to switch…) or transmission of the signal on the path; receiving by the execution unit the command (Fig. 5, ONU1 receives the switching request), and executing at least one of the switching of the path of the signal (paragraph [0118], …and also instructs the wavelength switching controller to switch…), start of the transmission of the signal, or suspension of the transmission of the signal according to the command at least either immediately, or after a configured time period or a predetermined time period elapses (Fig. 5, switching operation takes places after step [6] i.e. a configured time period), sending by the execution unit a response to the command before execution of the execution operation (Fig. 5, response [6] is transmitted before “wavelength switching in progress”, paragraph [0018], the ONU1 transmits [6] a wavelength switching response message to OSU1), performing by the instruction unit actions after receiving the response to the command and after a period elapses from sending of the response to the command by the execution unit (Fig. 5, instruction unit performs steps [8], [9] and [10] after a period elapses from receiving the response [6]) and a time period between the sending of the response to the command and executing of the execution operation by the execution unit (Fig. 5, time period between [6] and “wavelength switching in progress”).
Although Furusawa teaches the instruction unit sending a command to the execution unit and also teaches performing further action after receiving response [6] and that there is a time period between the sending of the response to the command and executing of the execution operation by the execution unit, Furusawa doesn’t teach the instruction unit sending another command to the execution unit after a time period of executing of the execution operation by the execution unit and the another command corresponds to the start of the transmission of the signal. 
Gao also teaches an instruction unit (Fig. 3, instruction unit OLT) sending a command  and another command at different times (Fig. 3, a command s303 is sent at a different time than another command s305); wherein the instruction unit sends the another command to the execution unit after a time period of executing of the execution operation by the execution unit (Fig. 3, another command s305 is sent after time period of execution of the switching in step s304) and the another command corresponds to the start of the transmission of the signal (Fig. 3, another command s305 corresponds to start of the transmission of the signal; Page 12, paragraph 2, Step S305: The OLT sends…the uplink time slot grant to the ONU; paragraph 10, Step S307: After completing the wavelength adjustment, the ONU…the uplink data to the OLT in the time slot authorized by the OLT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the instruction unit and execution unit as taught by Furusawa and incorporate sending by the instruction unit the another command after a time period of the execution operation taught by Gao thereby reducing the wavelength business interruption time when switching (Gao: page 9, paragraph 2).
Although Furusawa teaches a time period between the sending of the response to the command and executing of the execution operation by the execution unit (Fig. 5, time period between step 6 and “wavelength switching in progress”) and also teaches performing actions after a period elapses from sending of the response to the command by the execution unit, and Gao teaches sending the another command after a time period of executing the execution operation by the execution unit (Liu: Fig. 3, another command s305 is sent after time period of execution operation s304), Furusawa in view of Gao does not teach wherein the period is a delay period and sending the another command after the delay period which is set in consideration of a propagation latency between the execution unit and the instruction unit.
Rafel teaches sending by the instruction unit (Fig. 6a, instruction unit OLT) another command (Fig. 6a shown below shows the OLT sending command after receiving a response from the ONU) to the execution unit (Fig. 6a, execution unit ONU) 

    PNG
    media_image5.png
    448
    389
    media_image5.png
    Greyscale

after receiving a response and after a delay period (Fig. 6a, another command is sent after delay period Ranging delay) which is set in consideration of a propagation latency between the execution unit and the instruction unit (paragraph [0054], lines 1-3, The ranging delay indicated in FIG. 6a is chosen in dependence of the round trip time to the furthest ONU…).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the functionality of the instruction unit as taught by Furusawa in view of Gao and incorporate the sending the another command after a delay period which is set in consideration of a propagation latency between the execution unit and the instruction unit as taught by Rafel in order to timely send commands so that the execution unit can receive its commands without any interference.
Claims 3, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2017/0055052) in view of Gao (WO 2015/184604) (please see translated copy for relevant paragraphs) in further view of Rafel et al. (US 2009/0263132), in view of Nakura et al. (US 2012/0128372).
Regarding claim 3, Furusawa in view of Gao in further view of Rafel teaches the communication apparatus according to claim 1.
Furusawa in view of Gao in further view of Rafel doesn’t teach wherein the instruction unit sends time information as the command to the execution unit, and when the execution unit receives the time information, the execution unit executes the start of the transmission of the 3TDM/svsignal after a configured time period or a predetermined time period elapses.  
Nakura teaches wherein the instruction unit (Fig. 4, OLT out) sends time information as the command to the execution unit (Fig. 4, ONU receives command s1 that comprises transmission permission start time T and transmission period L), and when the execution unit receives the time information, the execution unit executes the start of the transmission of the 3TDM/svsignal after a configured time period or a predetermined time period elapses (Fig. 4, ONU transmits s2 based on the time information; paragraph [0035], lines 8-12, The ONU obtains a transmission permission by the notification of the transmission start time and the transmission period. The ONU can start a transmission of data from the transmission time T specified by the notification from the OLT (Step S2)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instruction unit taught by Furusawa in view of Gao in view of Rafel and incorporate the transmission of time information as taught Nakura in order to provide transmission timing control for the ONU. 
Regarding claim 9, Furusawa in view of Gao in further view of Rafel teaches the communication method according to claim 7.
Furusawa in view of Gao in further view of Rafel doesn’t teach wherein the instruction unit sends time information as the command to the execution unit, and when the execution unit receives the time information, the execution unit executes the start of the transmission of the signal, or the suspension of the transmission of the signal after the configured time period or the predetermined time period elapses.  
Nakura teaches wherein the instruction unit (Fig. 4, OLT out) sends time information as the command to the execution unit (Fig. 4, ONU receives command s1 that comprises transmission permission start time T and transmission period L), and when the execution unit receives the time information, the execution unit executes the start of the transmission of the 3TDM/svsignal after a configured time period or a predetermined time period elapses (Fig. 4, ONU transmits s2 based on the time information; paragraph [0035], lines 8-12, The ONU obtains a transmission permission by the notification of the transmission start time and the transmission period. The ONU can start a transmission of data from the transmission time T specified by the notification from the OLT (Step S2)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instruction unit taught by Furusawa in view of Gao in view of Rafel and incorporate the transmission of time information as taught Nakura in order to provide transmission timing control for the ONU.
Regarding claim 12, Furusawa in view of Gao in further view of Rafel teaches the non-transitory computer readable medium according to claim 8.
Furusawa in view of Gao in further view of Rafel doesn’t teach wherein the instruction unit sends time information as the command to the execution unit, and when the execution unit receives the time information, the execution unit executes the start of the transmission of the signal, or the suspension of the transmission of the signal after the configured time period or the predetermined time period elapses.  
Nakura teaches wherein the instruction unit (Fig. 4, OLT out) sends time information as the command to the execution unit (Fig. 4, ONU receives command s1 that comprises transmission permission start time T and transmission period L), and when the execution unit receives the time information, the execution unit executes the start of the transmission of the 3TDM/svsignal after a configured time period or a predetermined time period elapses (Fig. 4, ONU transmits s2 based on the time information; paragraph [0035], lines 8-12, The ONU obtains a transmission permission by the notification of the transmission start time and the transmission period. The ONU can start a transmission of data from the transmission time T specified by the notification from the OLT (Step S2)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instruction unit taught by Furusawa in view of Gao in view of Rafel and incorporate the transmission of time information as taught Nakura in order to provide transmission timing control for the ONU.
Claims 4, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2017/0055052) in view of Gao (WO 2015/184604) (please see translated copy for relevant paragraphs) in further view of Rafel et al. (US 2009/0263132), in further view of Kimura (US 2011/0103792).
Regarding claim 4, Furusawa in view of Gao in further view of Rafel teaches the communication apparatus according to claim 1.
Furusawa in view of Gao in further view of Rafel doesn’t teach wherein the instruction unit sends the command to the execution unit if the signal has not been transmitted for a predetermined period in a downstream part of the path.
Kimura teaches an instruction unit sends a command to the execution unit if the signal has not been transmitted for a predetermined period in a downstream part of the path (Fig. 13, step s302, OLT checks for trouble information (ONU trouble notification) and then transmits switching command s305 based on the trouble information; paragraph [0152] trouble notification indicates that the ONU isn’t functioning as it should both in upstream and downstream direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Furusawa in view of Gao in further view of Rafel and incorporate the method taught by Kimura in order to avoid delays in the communication between the instruction unit and execution unit.
Regarding claim 10, Furusawa in view of Gao in further view of Rafel teaches the communication method according to claim 7.
Furusawa in view of Gao in further view of Rafel doesn’t teach wherein the instruction unit sends the command to the execution unit if the signal has not been transmitted for a predetermined period in a downstream part of the path.  
Kimura teaches an instruction unit sends a command to the execution unit if the signal has not been transmitted for a predetermined period in a downstream part of the path (Fig. 13, step s302, OLT checks for trouble information (ONU trouble notification) and then transmits switching command s305 based on the trouble information; paragraph [0152] trouble notification indicates that the ONU isn’t functioning as it should both in upstream and downstream direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Furusawa in view of Gao in further view of Rafel and incorporate the method taught by Kimura in order to avoid delays in the communication between the instruction unit and execution unit.
Regarding claim 13, Furusawa in view of Gao in further view of Rafel teaches the non-transitory computer readable medium to claim 8.
5Furusawa in view of Gao in further view of Rafel doesn’t teach wherein the instruction unit sends the command to the execution unit if the signal has not been transmitted for a predetermined period in a downstream part of the path.  
Kimura teaches an instruction unit sends a command to the execution unit if the signal has not been transmitted for a predetermined period in a downstream part of the path (Fig. 13, step s302, OLT checks for trouble information (ONU trouble notification) and then transmits switching command s305 based on the trouble information; paragraph [0152] trouble notification indicates that the ONU isn’t functioning as it should both in upstream and downstream direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Furusawa in view of Gao in further view of Rafel and incorporate the method taught by Kimura in order to avoid delays in the communication between the instruction unit and execution unit.
Claims 6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2017/0055052) in view of Gao (WO 2015/184604) (please see translated copy for relevant paragraphs) in further view of Rafel et al. (US 2009/0263132), in further view of Mangin (US 2013/0195439).
Regarding claim 6, Furusawa in view of Gao in further view of Rafel teaches the communication apparatus according to claim 1.
Furusawa in view of Gao in further view of Rafel doesn’t teach further comprising a substitute apparatus configured to perform an instruction operation of the instruction unit instead of the instruction unit.  
Mangin teaches a substitute apparatus configured to perform an instruction operation of the instruction unit instead of the instruction unit (paragraph [0071], lines 11-12, by using an external entity; paragraph [0125], lines 3-5, a network management command transmitted from an external entity, such as a Network Management System).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication apparatus taught by Furusawa in view of Gao in further view of Rafel and incorporate a network management system as taught by Mangin as this will help alleviate processing load from the OLT since the network management system can not only provide the switching commands but also provide over all control of the different parts of the PON.  
Regarding claim 11, Furusawa in view of Gao in further view of Rafel teaches the communication method according to claim 7.
 Furusawa in view of Gao in further view of Rafel doesn’t teach further comprising a substitute apparatus configured to perform an instruction operation of the instruction unit instead of the instruction unit.  
Mangin teaches a substitute apparatus configured to perform an instruction operation of the instruction unit instead of the instruction unit (paragraph [0071], lines 11-12, by using an external entity; paragraph [0125], lines 3-5, a network management command transmitted from an external entity, such as a Network Management System).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication apparatus taught by Furusawa in view of Gao in further view of Rafel and incorporate a network management system as taught by Mangin as this will help alleviate processing load from the OLT since the network management system can not only provide the switching commands but also provide over all control of the different parts of the PON.  
Regarding claim 14, Furusawa in view of Gao in further view of Rafel teaches the non-transitory computer readable medium according to claim 8.
Furusawa in view of Gao in further view of Rafel doesn’t teach further comprising a substitute apparatus configured to perform an instruction operation of the instruction unit instead of the instruction unit.  
Mangin teaches a substitute apparatus configured to perform an instruction operation of the instruction unit instead of the instruction unit (paragraph [0071], lines 11-12, by using an external entity; paragraph [0125], lines 3-5, a network management command transmitted from an external entity, such as a Network Management System).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication apparatus taught by Furusawa in view of Gao in further view of Rafel and incorporate a network management system as taught by Mangin as this will help alleviate processing load from the OLT since the network management system can not only provide the switching commands but also provide over all control of the different parts of the PON.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/
Examiner, Art Unit 2637